PER CURIAM.
Upon a complaint by The Florida Bar this Court appointed a referee to conduct a hearing regarding Mike’s alleged misconduct. Mike tendered a conditional guilty plea for consent judgment, acknowledging his violation of Disciplinary Rules 1-102(A)(4), 1-102(A)(6), 3-101(B) and article XI, Rule 11.02(3)(a) of The Florida Bar’s Integration Rule. The referee recommended that Mike be found guilty in accordance with his conditional plea and that he be given a public reprimand and be placed on probation for two years.
Neither side contests the referee’s report which we hereby adopt. Publication of this opinion in Southern Reporter will serve as the public reprimand, and Robert Mike, II, is placed on probation for two years, effective thirty days from the filing of this opinion, and during his probation his practice shall be supervised with quarterly status reports on his cases being submitted to The Florida Bar.
Costs in the amount of $761.59 are hereby taxed against Mike.
It is so ordered.
ADKINS, Acting C.J., and BOYD, OV-ERTON, McDonald and EHRLICH, JJ., concur.